CAUSE NO.   6;;.:...;7,L.:..;;78=-=9-E=-----~ ~Cf ~5 lO~ ~
 THE STATE OF TEXAS
                                                                                                  L::J
                                                 §                   SJEt\ENTIM                             CAUSE NO.                  oI'   '.
                                                               I.     "1 Cie?
                                                                         'O _,. £
                                                                                ~-




THE STATE OF TEXAS                                            §                       IN THE DISTRICT OF
v.                                                            §             POTTER            COUNTY, TEXAS
MICHAEL RAY KENNEDY                                           §             108th         JUDICIAl~ DISTRICT



                   ORDER REGARDING APPOINTMENT OF COUNSEL



     On this
               --- day       of   '2-_- ~~ o'.~~-:>.o:;:,·        , 2015, Defendant 1 s Request for Appoint-
ment of Counsel, together with Defendant's Declaration of Inability to Pay Cost,
was presented and heard by the Court.

      IT IS ORDERED, ADJU.DGED, AND DECREED                                      that the request should be:

                            GRANTED                                                                 DENIED.



     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED by the Court that
                               , is appointed to represent Defendant on this
                    -------
Motion For Forensic Analysis of Physical Evidence in the above styled and
numbered cause.



     SIGNED AND ENTERED on this the
                                                                  ------ day         of
                                                                                          -----~-------~--

in the year 2015.




                                                                               JUDGE PRESIDING




Order Regarding Appointment of Counsel
Pro Se, Self-Representing Litigant                                ·.· (~)
                  EXHIBIT (1)


                                AFFIDAVIT OF INDIGENCV
                                Texas Rules of Civil Procedure,
                                Title 6, Chapter 132, Texas Civil
                                Practice and Remedies Code.



      NOW RESPECTFULLY comes Michael Ray Kern:rly                   , T. D • C • J . # 1968578
presently at the Clarence N. Stevenson Unit in Cuero (DeWitt County) Texas,
77954-6300. I declare that I am unable to pay the Court costs in this request
to the Court, and requests Leave of the Court to proceed - in forma pauperis -
in this accompanying request and action while showing the Court the following:

      (1)    I am presently incarcerated in th1::1 Texas Department of Criminal
             Justice - Correctional Institution Division where I am not
             permitted to handle money; and
      (2)    I have no source of income or spousal income; and
      (3)    I currently have $ .3).00    dollars credited to me in
             the T.D.C.J. Inmate Trust Fund; and
      (4)    During my incarceration in the Texas Department of Criminal
             Justice - Correctional Institution Division, I have approx-
             imately $ 25.00     dollars per month as gifts from relatives
             and friends; and
      (5)    I neither own nor have an interest in any realty, stocks, bonds
             or bank accounts, and, I receive no interest or dividend income
             from any source; and
      (6)    I have      0         dependants; and
                      ----
      (7)    I have total debts of approximately $              0          dollars; and
                                                         -'--------
      (8)    I owe $    0      in          restitution; and
                    -'--------
      ( 9)   My monthly expenses in hygiene and medical expenses are
             approximately$     0           dollars.

                                                   , T. D.C. J. #__1_968_57_8------,.--
being presently incarcerated at the Stevenson Unit, located at 1525 FM 766,
Cuero, Texas, 77954-6300, (361) 275-2075, declare and verify under penalty of
perjury that the foregoing statements in this Affidavit of Indigence are true
and correct.
                                 2:!.-_4_ _ day of Septalter
               EXECUTED on this __                                     ' 2015.




NOTE: Amendments to the Texas Civil Practice & Remedies Code §132.001, now allows any party to use
      an Unswarn Declaration instead of an Affidavit or Verification (2012).




Affidavit of Indigence
Pro Se, Self-Reprenting Litigant
                                                (fi)
J
                                                                               '·'   .
        ~ ~ •.L6U. ~ ~ Nt>OE:C:l:l     ~0 ~6.L
\       vL"9$
                                                             000~




                                      ~~\ \ ~ \~\
    I                                                       IU~A113l1VJS0J
                                                             s~..u.sa3.11NII
                J.NflOWV

                                                           ~
\                !H C:O .LOO
                     60~6.L
            X.l '0111l:lVWV
            aE>vJ.s8~11\·n           \\\ \ \\
                                                    .-----··- -·    ...